Citation Nr: 1613204	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-27 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs VA Regional
Office (RO) in Fort Harrison, Montana.

The Veteran testified at a videoconference hearing before the undersigned Veterans
Law Judge (VLJ) in August 2013 and a copy of the hearing transcript is of record.
In August 2013, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R §§ 19.9, 20.1304(c) (2015).

This matter was previously remanded in January 2015 for a VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is warranted prior to adjudicating the Veteran's claim.  He asserts that he developed type II diabetes mellitus as a result of exposure to herbicides in Guam during his service at Andersen Air Force Base from August 1969 to November 1970.  The Veteran testified that he patrolled the perimeter of the Marbo barracks, an area surrounded by jungle.  He further testified that the perimeter was heavily sprayed with herbicides to kill the vegetation.

With regard to the presence of Agent Orange being stored or used in Guam during the Veteran's tour of duty there, in a January 2015 remand order the Board noted that the evidence did not support a finding of Agent Orange exposure in service, but did suggest exposure to herbicides other than Agent Orange.  The claim was remanded for a VA examination.
The Veteran was afforded a VA examination in May 2015.  The examiner diagnosed diabetes mellitus, type II.  The examiner reviewed VA treatment records and opined that she could not resolve conflicting medical evidence without resorting to speculation.  The examiner considered the Veteran's report that he was exposed to Agent Orange while in Guam, but could not confirm Agent Orange exposure, or any other exposure, to explain the onset of type II diabetes mellitus.  

The May 2015 examiner's statement does not provide sufficient rationale for speculation.  In addition, the examiner failed to follow the directives outlined in the January 2015 remand order.  For reasons cited in the January 2015 remand order, the Board finds it unlikely that the Veteran was exposed to Agent Orange in Guam.  The remand order instructed the examiner to provide an opinion on whether the diabetes mellitus was due to service, including exposure to herbicides other than Agent Orange.  However, the examiner based her opinion on Agent Orange exposure.  The Board remains unable to properly evaluate the examiner's opinion in the context of medical evidence of the record.  Therefore, based on lack of compliance with prior remand directives, a new opinion by a VA physician is necessary to determine the etiology of the Veteran's type II diabetes mellitus disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including ongoing medical records from the Nashville VA Medical Center and Fort Harrison VA Medical Center which have not already been associated with the claims file.

2. Request a VA opinion from a physician to determine the nature and likely etiology of the Veteran's type II diabetes mellitus disability.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  If necessary, all appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should answer the following questions:

a) Does the Veteran have a current diagnosis of type II diabetes mellitus?

b) Is it at least likely as not (50 percent or greater probability) that the Veteran's type II diabetes mellitus is related to any aspect of the Veteran's military service, to include exposure to herbicides other than Agent Orange and/or other hazardous material in Guam?  For reasons cited in the January 2015 remand order, the Board finds it unlikely that the Veteran was exposed to Agent Orange in Guam.

The examiner should set forth all examination findings, along with a complete rationale for each opinion.

If an opinion cannot be given without resorting to mere speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for the claimed condition in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3. Thereafter, the RO should readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


